 



EXHIBIT 10.1

Change of Control
Severance Agreement

          THIS AGREEMENT between RYDER SYSTEM, INC., a Florida corporation (the
“Corporation”), and name (the “Executive”), dated as of the first day of
November, 2000.

WITNESSETH:

     WHEREAS, the Executive is an officer and/or key employee of the Corporation
and/or its subsidiaries or affiliates and an integral part of its management;
and

     WHEREAS, in order to retain the Executive and to assure both the Executive
and the Corporation of the continuity of management in the event of any actual
or threatened Change of Control (as defined in Section 2) of the Corporation,
the Corporation desires to provide severance benefits to the Executive if the
Executive’s employment with the Corporation and/or its subsidiaries or
affiliates terminates as provided herein concurrent with or subsequent to a
Change of Control;

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between the Corporation and the
Executive as follows:

     l.     Term of Agreement. This Agreement shall become effective as of the
date hereof and shall terminate upon the occurrence of the earliest of the
events specified below; provided, however, that Section 5, including the release
referenced therein, shall survive termination of this Agreement:

          (a) the last day of the Severance Period (as defined in Section 3(f));

          (b) the termination of the Executive’s employment by the Corporation
or its subsidiaries or affiliates for Death, Disability or Cause, or by the
Executive other than for Good Reason (as defined in Section 3(b), (a), and (c)
respectively);

          (c) one (1) year following the date of receipt of a mailing (by
overnight express mail or registered or certified mail, return receipt
requested) or hand delivery to the Executive by the Corporation of written
notice of its intent to terminate this Agreement; provided, however, that such
written notice shall have been received by the Executive prior to the date of a
Change of Control (as defined in Section 2);

          (d) three (3) years following the date of a Change of Control (as
defined in Section 2) if the Executive’s employment with the Corporation or its
subsidiaries or affiliates has not been terminated as of such time; or

          (e) the material breach by the Executive of the provisions of
Section 5, including the release referenced therein.

 



--------------------------------------------------------------------------------



 



          Additionally, notwithstanding anything in this Agreement to the
contrary, if the Executive should die while receiving severance pay or benefits
pursuant to Section 4 as a result of the termination of the Executive’s
employment by the Corporation or its subsidiaries or affiliates other than for
Death, Disability or Cause, or by the Executive for Good Reason (as defined in
Sections 3(b), (a), and (c) respectively), this Agreement shall terminate
immediately upon the Executive’s death and both parties shall be released from
all obligations under this Agreement other than those under the release
referenced in Section 5(b)(II) and those relating to amounts or benefits which
are payable under this Agreement within five (5) business days after the
Executive’s Date of Termination (if not already paid), are vested under any
plan, program, policy or practice, or the Executive is otherwise entitled to
receive upon his death, including, but not limited to, life insurance. Any
payment due pursuant to the preceding sentence upon the Executive’s death shall
be made to the estate of the deceased Executive, unless the plan, program,
policy, practice or law provides otherwise.

     2.     Change of Control. For the purpose of this Agreement, a “Change of
Control” shall be deemed to have occurred if:

          (a) any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) (a “Person”) becomes the beneficial owner, directly or indirectly,
of twenty percent (20%) or more of the combined voting power of the
Corporation’s outstanding voting securities ordinarily having the right to vote
for the election of directors of the Corporation; provided, however, that for
purposes of this subparagraph (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition by any employee benefit plan
or plans (or related trust) of the Corporation and its subsidiaries and
affiliates or (ii) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subparagraph (c) of this
Section 2; or

          (b) the individuals who, as of August 18, 1995, constituted the Board
of Directors of the Corporation (the “Board” generally and as of August 18, 1995
the “Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board, provided that any person becoming a director subsequent to
August 18, 1995 whose election, or nomination for election, was approved by a
vote of the persons comprising at least two-thirds (2/3) of the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the 1934
Act) shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board; or

          (c) there is a reorganization, merger or consolidation of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Corporation’s
outstanding common stock and outstanding voting securities ordinarily having the
right to vote for the election of directors of the Corporation immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
ordinarily having the right to vote for the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all

2



--------------------------------------------------------------------------------



 



or substantially all of the Corporation’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Corporation’s outstanding
common stock and outstanding voting securities ordinarily having the right to
vote for the election of directors of the Corporation, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or plans (or related trust) of the
Corporation or such corporation resulting from such Business Combination and
their subsidiaries and affiliates) beneficially owns, directly or indirectly,
20% or more of the combined voting power of the then outstanding voting
securities of the corporation resulting from such Business Combination and
(iii) at least two-thirds (2/3) of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

          (d) there is a liquidation or dissolution of the Corporation approved
by the shareholders; or

          (e) there is a sale of all or substantially all of the assets of the
Corporation.

If a Change of Control occurs and if the Executive’s employment is terminated
prior to the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment (A) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change of Control or (B) otherwise arose in connection with or in anticipation
of a Change of Control, a Change of Control shall be deemed to have
retroactively occurred on the date immediately prior to the date of such
termination of employment.

     3.     Certain Definitions.

          (a) Cause. The Executive’s employment may be terminated for Cause only
if a majority of the Incumbent Board determines that Cause (as defined below)
exists. For purposes of this Agreement, “Cause” means (i) an act or acts of
fraud, misappropriation, or embezzlement on the Executive’s part which result in
or are intended to result in his or another’s personal enrichment at the expense
of the Corporation or its subsidiaries or affiliates, (ii) conviction of a
felony, (iii) conviction of a misdemeanor involving moral turpitude, or
(iv) willful failure to report to work for more than thirty (30) continuous days
not attributable to eligible vacation or supported by a licensed physician’s
statement.

          (b) Death or Disability.

               (i) The Executive’s employment will be terminated by the
Corporation or its subsidiaries or affiliates automatically upon the Executive’s
death (“Death”).

               (ii) After having established the Executive’s Disability (as
defined below), the Corporation may give to the Executive written notice of the
Corporation’s and/or its subsidiaries’ or affiliates’ intention to terminate the
Executive’s employment for Disability. The Executive’s employment will terminate
for Disability effective on the thirtieth (30th) day after the Executive’s
receipt of such notice (the “Disability Effective Date”) if within such thirty
(30) day period after such receipt the Executive shall fail to return to
full-time performance of his duties.

3



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Disability” means disability which after the
expiration of more than five (5) months after its commencement is determined to
be total and permanent by an independent licensed physician mutually agreeable
to the parties.

          In the event of the Executive’s termination for Death or Disability,
the Executive and, to the extent applicable, his legal representatives,
executors, heirs, legatees and beneficiaries, shall have no rights under this
Agreement and their sole recourse, if any, shall be under the death or
disability provisions of the plans, programs, policies and practices of the
Corporation and/or its subsidiaries and affiliates, as appropriate.

          (c) Good Reason. For purposes of this Agreement, “Good Reason” means:

               (i) any failure by the Corporation and/or its subsidiaries or
affiliates to furnish the Executive and/or where applicable, his family, with
(A) total annual cash compensation (including annual incentive compensation),
(B) total aggregate value of perquisites, (C) total aggregate value of benefits,
or (D) total aggregate value of long term compensation, including but not
limited to, stock options, in each case at least equal to or otherwise
comparable to in the aggregate or exceeding the highest level received by the
Executive from the Corporation and/or its subsidiaries or affiliates during the
six (6) month period (or the one (1) year period for compensation, perquisites
and benefits which are paid less frequently than every six (6) months)
immediately preceding the Change of Control, other than an inadvertent failure
remedied by the Corporation within five (5) business days after receipt of
notice thereof given by the Executive;

               (ii) the Corporation’s and/or its subsidiaries’ or affiliates’
requiring the Executive to be based or to perform services at any site or
location more than fifteen (15) miles from the site or location at which the
Executive is based at the time of the Change of Control, except for travel
reasonably required in the performance of the Executive’s responsibilities
(which does not materially exceed the level of travel required of the Executive
in the six (6) month period immediately preceding the Change of Control);

               (iii) any failure by the Corporation to obtain the assumption and
agreement to perform this Agreement by a successor as contemplated by Section
8(b);

               (iv) any failure by the Corporation to pay into the Trust(s) (as
defined in Section 4(c)) the amounts and at the time or times as are required
pursuant to the terms of such Trust(s);

               (v) any purported termination by the Corporation or its
subsidiaries or affiliates of the Executive’s employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 3(d),
which purported termination shall not be effective for purposes of this
Agreement; or

               (vi) if the Executive is in management level 14 or above
immediately prior to the Change of Control, (A) any assignment to the Executive
of duties inconsistent in any material respect with the highest level of the
Executive’s position (including titles and reporting relationships), authority,
responsibilities or status as in effect at any time during the six (6) month

4



--------------------------------------------------------------------------------



 



period immediately preceding the Change of Control without the express prior
written consent of the Executive (which consent the Executive has the absolute
right to withhold), or (B) any other material adverse change in such position,
authority, responsibilities or status without the express prior written consent
of the Executive (which consent the Executive has the absolute right to
withhold).

          For the purposes of this Section 3(c), any good faith interpretation
by the Executive of the foregoing definitions of “Good Reason” shall be
conclusive on the Corporation. Additionally, the Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason hereunder.

          (d) Notice of Termination. Any termination of the Executive’s
employment by the Executive for Good Reason or by the Corporation or its
subsidiaries or affiliates for any reason other than Death shall be communicated
by a Notice of Termination to the other party, with a copy to the Trustee (as
defined in Section 4(c)) hereto given in accordance with Section 9(b). For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice or, in the event of Disability, the Disability Effective Date).

          (e) Date of Termination. Date of Termination means the date of receipt
by the Executive or the Corporation or its subsidiaries or affiliates of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that if the Executive’s employment is terminated by reason of
Death or Disability, the Date of Termination shall be the date of Death of the
Executive or the Disability Effective Date, as the case may be.

          (f) Severance Period. Unless terminated sooner pursuant to Section 1,
the Severance Period means the period set forth below depending on the
Executive’s management level immediately preceding either the Notice of
Termination or, if greater, the Change of Control, which period shall begin on
the day following the Executive’s Date of Termination:

      Chief Executive Officer   Three (3) years Mgmt. Level 19 or above   Three
(3) years Mgmt. Level 15-18   Two (2) years Mgmt. Level 14   One (1) year and
six (6) months Mgmt. Level 13   One (1) year Mgmt. Level 12   Nine (9) months
Mgmt. Level 11   Six (6) months

     4.     Obligations of the Corporation.

          (a) Circumstances of Termination.

5



--------------------------------------------------------------------------------



 



               (i) If, within the three (3) year period commencing on a Change
of Control of the Corporation, (A) the Corporation or its subsidiaries or
affiliates shall terminate the Executive’s employment for any reason other than
for Death, Disability or Cause, or (B) the Executive shall terminate his
employment with the Corporation or its subsidiaries or affiliates for Good
Reason, the Corporation agrees to provide the Executive with compensation,
benefits and perquisites in accordance with the terms and provisions set forth
in Subsection (iii) below and the other provisions of this Agreement, and the
Executive agrees that he shall be subject to such terms and provisions. The
Executive shall not be deemed to have terminated his employment with the
Corporation or any of its subsidiaries or affiliates if he leaves the employ of
the Corporation or any of its subsidiaries or affiliates for immediate
reemployment with the Corporation or any of its subsidiaries or affiliates.

               (ii) If during the term of this Agreement, (A) the Corporation or
its subsidiaries or affiliates shall terminate the Executive’s employment for
Death, Disability or Cause or (B) the Executive shall terminate his employment
with the Corporation or its subsidiaries or affiliates other than for Good
Reason, then the Executive shall not be entitled to any of the benefits set
forth in Subsection (iii) below or in any other section of this Agreement,
except to the extent of the amounts which represent vested benefits or which the
Executive is otherwise entitled to receive under any plan, program, policy or
practice of the Corporation or any of its subsidiaries or affiliates at or
subsequent to the Executive’s Date of Termination.

               (iii) If the Executive is entitled to receive severance pay and
benefits under Subsection (i) above, the Corporation agrees to provide the
Executive with the following compensation, benefits and perquisites, subject to
Section 5(b):



       (I) Cash Entitlement. The Corporation and/or the Trustee (as defined in
Section 4(c)) shall pay to the Executive the aggregate of the amounts determined
pursuant to clauses a through f below:               a. Unpaid Salary and
Vacation. If not already paid, the Executive’s base salary and unused vacation
entitlement through the Executive’s Date of Termination at the rate in effect at
the time the Notice of Termination was given, or if greater, at the highest rate
in effect during the six (6) month period immediately preceding the Change of
Control.               b. Salary Multiple. The Executive’s annual base salary at
the rate in effect at the time the Notice of Termination was given, or if
greater, at the highest rate in effect during the six (6) month period
immediately preceding the Change of Control (“Annual Base Salary”), multiplied
by the following salary multiple depending on the Executive’s management level
immediately preceding either the Notice of Termination or, if greater, the
Change of Control:

          Chief Executive Officer     3   Mgmt. Level 19 or above     3   Mgmt.
Level 15-18     2   Mgmt. Level 14     1.5   Mgmt. Level 13     1  

6



--------------------------------------------------------------------------------



 

          Mgmt. Level 12     .75   Mgmt. Level 11     .5  

                    c. Tenure - Related Bonus. An amount equal to the product of
(i) the Executive’s Annual Base Salary multiplied by (ii) the stated target
bonus opportunity percentage available to the Executive under the respective
incentive compensation plan immediately preceding either the Notice of
Termination or, if greater, the Change of Control multiplied by (iii) the
“Executive’s Three Year Average Bonus Percentage” (as defined below) (the
product of (i), (ii) and (iii) hereinafter referred to as the “Bonus Average”)
multiplied by the number of the Executive’s full and prorated partial years of
service with the Corporation and/or its subsidiaries or affiliates, subject to a
maximum of twelve (12) years, divided by twelve (12).



       The “Executive’s Three Year Average Bonus Percentage” is the sum of the
Bonus Percentages Paid to the Executive divided by the stated target bonus
opportunity percentages available to the Executive rounded to one decimal place
(e.g., 86.3%) for each of the three (3) fiscal years immediately preceding
either the Notice of Termination or, if greater, the Change of Control divided
by three (3). Bonus Percentage Paid constitutes the actual bonus paid to the
Executive in the related fiscal year expressed as a percentage of annual base
salary.          If the Executive has been employed by the Corporation and/or
its subsidiaries or affiliates for less than three (3) fiscal years prior to the
Change of Control, or if the Executive was not eligible to receive an incentive
compensation award pursuant to an incentive compensation plan of the Corporation
and/or its subsidiaries or affiliates for one (1) or more of the three
(3) fiscal years immediately preceding either the Change of Control or the
Notice of Termination, the bonus percentage to be applied in the “Executive’s
Three Year Bonus Percentage” calculation for any year in which the Executive was
not employed or eligible to receive an incentive award will be the average bonus
percentage paid for such year to all executives in the Corporation or the
Executive’s respective level or division, as appropriate.

7



--------------------------------------------------------------------------------



 



CALCULATION EXAMPLE OF EXECUTIVE’S THREE YEAR AVERAGE
BONUS PERCENTAGE

                                              (2)                 (1)   Stated  
(1)/(2)         Bonus   Target   Bonus         Percentage   Bonus   Opportunity
Year   Paid   Opportunity   Percent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   
1
    55.1 %     70.0 %     78.7 %    
2
    57.9 %     70.0 %     82.7 %    
3
    55.0 %     70.0 %     78.6 %  
Sum
                    240.0 %
Executive’s Three Year Average Bonus Percentage (Sum divided by 3)
                    80.0 %



            d. Bonus Multiple. For the Chief Executive Officer and executives in
management level 17 and above only, an amount equal to the product of the Bonus
Opportunity determined in clause c above multiplied by the following multiple
depending on the Executive’s management level immediately preceding either the
Notice of Termination or, if greater, the Change of Control:

          Chief Executive Officer     2   Mgmt. Level 17 or above     1  



            e. Change of Control Year Bonus. If the Executive has not yet been
paid an incentive compensation award for the calendar year in which the Change
of Control occurred in accordance with the terms of the incentive compensation
plan in effect immediately preceding the Change of Control, the Executive shall
receive an amount equal to the product of (i) the actual salary earned by the
Executive during the calendar year in which the Change of Control occurred
multiplied by (ii) the greater of bonus percentage based on actual company
performance or one hundred twenty percent (120%) of stated target bonus
opportunity for such calendar year under the incentive compensation plan as in
effect immediately preceding the Change of Control; provided, however, if a “Big
Five” accounting firm chosen by the Corporation does not verify the actual
company performance in accordance with the terms of the incentive compensation
plan in effect immediately preceding the Change of Control, the Executive shall
receive an amount equal to the product of (i) above multiplied by one hundred
percent (100%) of stated target bonus opportunity for such calendar year under
the incentive compensation plan as in effect immediately preceding the Change of
Control.               f. Prior Year Bonus. If bonuses for the calendar year
prior to the Executive’s Date of Termination (other than those payable pursuant
to clause e above) have been distributed and the Executive is entitled to and
has not yet been paid his incentive compensation award for such calendar year,
and his Date of Termination is subsequent to the incentive compensation award
payment date for such calendar year, then the Executive shall receive an
additional amount equal to the product of the actual

8



--------------------------------------------------------------------------------



 





  salary earned by the Executive during the prior calendar year multiplied by
the actual bonus percentage approved for the Executive for such calendar year
under the respective incentive compensation plan.



            The Corporation and/or the Trustee (as defined in Section 4(c))
shall pay to the Executive the aggregate of the amounts determined pursuant to
clauses a through d and clause f above in a lump sum by cashier’s check within
five (5) business days after the later of the Executive’s Date of Termination or
the date of receipt by the Corporation and the Trustee (as defined in
Section 4(c)) of the Executive’s written demand for payment accompanied by
notarized copies of the Notice of Termination, release and, to the extent
applicable, letter of resignation (as described in Section 5(b)(II)). The
Corporation and/or the Trustee (as defined in Section 4(c)) shall pay to the
Executive the amount determined pursuant to clause e above by cashier’s check no
later than (i) the first March 15th following the calendar year in which the
Change of Control occurred or (ii) five (5) business days after the later of the
Executive’s Date of Termination or the date of receipt by the Corporation and
the Trustee (as defined in Section 4(c)) of the Executive’s written demand for
payment accompanied by notarized copies of the Notice of Termination, release
and, to the extent applicable, letter of resignation (as described in
Section 5(b)(II)), whichever is the last to occur.



                 (II) Medical, Dental, Disability, Life Insurance and Other
Similar Plans and Programs. Until the earliest to occur of (i) the last day of
the Severance Period, (ii) the date on which the Executive becomes eligible for
the designated or comparable coverage as an employee of another employer which
provides or offers such coverage to its employees, or (iii) in the case of
benefits requiring employee contributions, the date the Executive fails to make
such contributions pursuant to the Corporation’s or the plan’s instructions
(which instructions shall be reasonable and given to the Executive by the
Corporation within five (5) business days following the Executive’s Date of
Termination) or otherwise cancels his coverage in accordance with plan
provisions (the “Benefits Continuation Period”), the Corporation shall continue
to provide all benefits which the Executive and/or his family is or would have
been entitled to receive under all medical, dental, disability, supplemental
life, group life, and accidental death and dismemberment insurance plans and
programs, and other similar plans and programs of the Corporation and/or its
subsidiaries or affiliates not otherwise provided for in this Agreement, in each
case on a basis providing the Executive and/or his family with the opportunity
to receive benefits at least equal to the greatest level of benefits provided by
the Corporation and/or its subsidiaries or affiliates for the Executive under
such plans and programs if and as in effect at any time during the six (6) month
period immediately preceding either the Notice of Termination or, if greater,
the Change of Control whether or not such plans or programs were in effect at
the time of the execution of this Agreement. The non-contributory benefits will
be paid for by the Corporation. The medical and dental plan benefits, to the
extent applicable, will be provided in accordance with the provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
except that the Corporation shall pay the COBRA premiums for the standard
medical and dental plan benefits during the Benefits Continuation Period minus
the Executive’s contributory obligation determined as if the Executive were
still an executive employee of the Corporation. If the Executive’s participation
in any such plan

9



--------------------------------------------------------------------------------



 





  or program is barred by COBRA or for any other reason, the Corporation shall
pay or provide for payment of such benefits or substantially similar benefits to
the Executive and/or his family. Upon termination of his coverage under this
paragraph, the Executive may be eligible under COBRA to continue some of his
benefits for an additional period of time. If such is the case, the Executive
will be responsible for the entire COBRA premium. Additionally, the Executive
has thirty-one (31) days from last day of coverage in which to convert his group
life insurance, dependent group life insurance and/or long-term disability to an
individual policy (“Insurance Conversion Period”). For the purposes of
short-term disability, coverage will terminate on the Executive’s Date of
Termination unless the Executive has an established disability. The Executive
shall not be eligible to receive both severance payments and short term
disability. For the purposes of long-term disability, the last day of coverage
is defined as the last day of the month in which occurred the Executive’s Date
of Termination. The Executive must arrange for conversion to an individual
policy during the Insurance Conversion Period through the Benefits Service
Center, or such other company as is then providing coverage.



            (III) Car Allowance. Notwithstanding the Executive’s management
level, if the Executive was receiving a car allowance at the time the Notice of
Termination was given, the Corporation shall pay to the Executive, in a lump sum
within five (5) business days after the Executive’s Date of Termination, an
amount equal to the product of the Executive’s monthly car allowance in effect
at the time the Notice of Termination was given multiplied by 12, multiplied by
the following multiple depending on the Executive’s management level at the time
the Notice of Termination was given:

          Chief Executive Officer     3   Mgmt. Level 19 or above     3   Mgmt.
Level 15-18     2   Mgmt. Level 14     1 .5 Mgmt. Level 13     1   Mgmt. Level
12       .75 Mgmt. Level 11       .5



            (IV) Outplacement. The Corporation and/or the Trustee (as defined in
Section 4(c)) shall pay to the Executive, in a lump sum by cashier’s check
within five (5) business days after the later of the Executive’s Date of
Termination or the date of receipt by the Corporation and the Trustee (as
defined in Section 4(c)) of the Executive’s written demand for payment
accompanied by notarized copies of the Notice of Termination, release and, to
the extent applicable, letter of resignation (as described in Section 5(b)(II)),
an amount equal to twenty percent (20%) of the aggregate of the Executive’s
Annual Base Salary and Bonus Opportunity (as defined in clauses (I)b and (I)c
above respectively), subject to a maximum cost of $50,000 if the Executive was
in management level 11-19 immediately prior to either the Notice of Termination,
or if greater, the Change of Control and a maximum cost of $75,000 if the
Executive was above management level 19 or Chief Executive Officer immediately
prior to either the Notice of Termination, or if greater, the Change of Control,
which amount may be used by the Executive as he sees fit and, at his sole
discretion, in seeking new employment, including outplacement services.

10



--------------------------------------------------------------------------------



 





            (V) Perquisite, Country Club, and Financial Planning/Tax Preparation
Allowances. The Corporation and/or the Trustee (as defined in Section 4(c))
shall pay to the Executive, in a lump sum by cashier’s check within five
(5) business days after the later of the Executive’s Date of Termination or the
date of receipt by the Corporation and the Trustee (as defined in Section 4(c))
of the Executive’s written demand for payment accompanied by notarized copies of
the Notice of Termination, release and, to the extent applicable, letter of
resignation (as described in Section 5(b)(II)), an amount equal to the
perquisite, country club, and financial planning/tax preparation allowances, as
appropriate, the Executive would have been entitled to receive under the plans,
programs, policies and practices of the Corporation and/or its subsidiaries or
affiliates for the twelve (12) month perquisite, country club, and financial
planning/tax preparation payment period of the Corporation or the Executive’s
respective division, as appropriate (i.e., January - December or September -
August), in which the Notice of Termination was given, if not yet paid, and one
(1) additional twelve (12) month period thereafter, but in no event for longer
than the Severance Period, in each case on a basis providing the Executive with
benefits at least equal to the greatest level of benefits provided by the
Corporation and/or its subsidiaries or affiliates for the Executive under such
plans, programs, policies and practices if and as in effect at any time during
the six (6) month period immediately preceding either the Notice of Termination,
or if greater, the Change of Control.



            (VI) Split-Dollar Life. If the Executive is covered by the
Corporation’s split-dollar life insurance policy as of the date of this
Severance Agreement, the Corporation shall continue and pay for the Executive’s
coverage until the end of the Severance Period. At the end of the Severance
Period, the Corporation will recover its collateral interest in the policy and
the Executive shall have the option to (i) retain the policy and continue its
life insurance death benefit or (ii) surrender the policy for its remaining cash
surrender value, if any. If the Executive elects to continue the life insurance
death benefit, the Executive may be required to make additional premium
payments. The Executive should contact the Corporation’s Vice President,
Compensation and Benefits Administration, to ascertain whether any premiums may
be required.               (VII) Supplemental Long Term Disability Insurance. If
applicable, the cost of the Executive’s Supplemental Long Term Disability
insurance will continue to be paid by the Corporation through the last day of
the Severance Period, provided the Executive remains enrolled in the underlying
basic long term disability coverage with the Standard Insurance Company of
Oregon or any successor carrier appointed by the Company or has other coverage
with an equivalent benefit. If the Executive obtains other disability coverage
during the Severance Period and/or no longer participates in the Corporation’s
basic long term disability program, the Executive must advise the Corporation of
the amount of coverage the Executive has with the new carrier for purposes of
adjusting the coverage provided under the Supplemental Long Term Disability
insurance.

11



--------------------------------------------------------------------------------



 



          (b) Gross-Up for Excise Tax. In the event that it shall be determined
that any payment or benefit by the Corporation to or for the benefit of the
Executive pursuant to the terms of this Agreement or any other payments or
benefits received or to be received by the Executive in connection with or as a
result of the Change of Control or the Executive’s termination of employment or
any event which is deemed by the Internal Revenue Service or any other taxing
authority to constitute a change in the ownership or effective control of the
Corporation, or in the ownership of a substantial portion of the assets of the
Corporation (“Change of Control Payments”) shall be subject to the tax (the
“Excise Tax”) imposed by Section 4999 (or any successor section) of the Internal
Revenue Code of 1986, as it may be amended from time to time (the “Code”), the
Corporation and/or the Trustee (as defined in Paragraph 4(c)) shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after (i) payment of any Excise Tax on the Change of
Control Payments and (ii) payment of any federal and state and local income tax
and Excise Tax upon the Gross-Up Payment, shall be equal to the Change of
Control Payments. The determination of whether the Executive is subject to the
Excise Tax and the amount of the Gross-Up Payment, if any, shall be made by a
“Big Five” accounting firm chosen by the Trustee (as defined in Section 4(c))
and reasonably agreeable to the Executive, which determination shall be binding
upon the Executive and the Corporation. For purposes of determining the amount
of the Gross-Up Payment, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
year in which the Gross-Up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the calendar year in which the
Gross-Up Payment is to be made in the state or locality of the Executive’s
residence on the Executive’s Date of Termination. The Gross-Up Payment shall be
paid to the Executive by cashier’s check within five (5) business days following
the receipt by the Trustee (as defined in Section 4(c)) of the Gross-Up Payment
determination from the selected “Big Five” accounting firm.

          (c) Trust(s).

               (i) In order to ensure in the event of a Change of Control that
timely payment will be made of certain obligations of the Corporation to the
Executive provided for under this Agreement, the Corporation shall pay into one
or more trust(s) (the “Trust(s)”) established between the Corporation and any
financial institution with assets in excess of $100 million selected by the
Corporation prior to the Change of Control, as trustee (the “Trustee”), such
amounts and at such time or times as are required in order to fully pay all
amounts due the Executive pursuant to Section 4 that are payable in cash or by
cashier’s check, or as are otherwise required pursuant to the terms of the
Trust(s). Thereafter, all such payments required to be paid hereunder shall be
made out of the Trust(s); provided, however, that the Corporation shall retain
liability for and pay the Executive any amounts or provide for such other
benefits due the Executive under this Agreement for which there are insufficient
funds in the Trust(s), for which no funding of the Trust(s) is required or in
the event that the Trustee fails to make such payment to the Executive within
the time frames set forth in this Agreement. Prior to the Change of Control, and
to the extent necessary because of a change in the Trustee, after the Change of
Control, the Corporation shall provide the Executive with the name and address
of the Trustee.

               (ii) For purposes of this Agreement, the term “the Corporation
and/or the Trustee” shall mean the Trustee to the extent the Corporation has put
funds in the Trust(s) and the Corporation to the extent the Corporation has not
funded or fully funded the Trust(s);

12



--------------------------------------------------------------------------------



 



provided, however, that in accordance with Subsection (i) above, the Corporation
shall retain liability for and pay the Executive any amounts or provide for such
other benefits due the Executive under this Agreement for which the Trustee
fails to make adequate payment to the Executive within the time frames set forth
in this Agreement.

     5.     Obligations of the Executive.

          (a) Covenant of Confidentiality. All documents, records, techniques,
business secrets and other information, including this Agreement, of the
Corporation, its subsidiaries and affiliates, which have or will come into the
Executive’s possession from time to time during the Executive’s affiliation with
the Corporation and/or any of its subsidiaries or affiliates and which the
Corporation treats as confidential and proprietary to the Corporation and/or any
of its subsidiaries or affiliates shall be deemed as such by the Executive and
shall be the sole and exclusive property of the Corporation, its subsidiaries
and affiliates. The Executive agrees that the Executive will keep confidential
and not use or divulge to any other party any of the Corporation’s or its
subsidiaries’ or affiliates’ confidential information and business secrets,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public. Additionally, the Executive agrees that upon his termination of
employment, the Executive shall promptly return to the Corporation any and all
confidential and proprietary information of the Corporation and/or its
subsidiaries or affiliates that is in his possession.

     Executive agrees that the terms and provisions of this Change of Control
Severance Agreement, as well as any and all incidents leading to or resulting
from this Change of Control Severance Agreement, are confidential and may not be
discussed with anyone without the prior written consent of the Corporation’s
President, except as required by law.

          (b) If, within the three (3) year period commencing on a Change of
Control of the Corporation, (i) the Corporation or its subsidiaries or
affiliates shall terminate the Executive’s employment for any reason other than
for Death, Disability or Cause, or (ii) the Executive shall terminate his
employment with the Corporation or its subsidiaries or affiliates for Good
Reason, and the Executive shall elect to receive severance pay and benefits in
accordance with Section 4, the Executive shall be subject to the following
additional provisions:



       (I) Covenant Against Competition and Solicitation. During the Severance
Period (without any reduction or modification) or the one (1) year period
following the Executive’s Date of Termination, whichever is shorter, the
Executive shall not, without the prior written consent of the Corporation’s
Chief Executive Officer, directly or indirectly engage or become a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Corporation or its subsidiaries or
affiliates which is engaged or proposes to engage or hereafter engages in a
business competitive directly or indirectly with the business conducted by the
Corporation or any of its subsidiaries or affiliates immediately prior to the
Change of Control in any geographic area where such business of the Corporation
or its subsidiaries or affiliates is conducted;

13



--------------------------------------------------------------------------------



 





  provided, however, that the Executive is not prohibited from owning one
percent (1%) or less of the outstanding capital stock of any corporation whose
stock is listed on a national securities exchange.



       During the Severance Period (without any reduction or modification) or
the one (1) year period following the Executive’s Date of Termination, whichever
is shorter, the Executive shall not, either on the Executive’s own account or
for any person, firm or company, solicit, interfere with or induce, or attempt
to induce, any employee of the Corporation or any of its subsidiaries or
affiliates to leave his employment or to breach his employment agreement, if
any.          (II) Release. Upon the Executive’s termination of employment, the
Executive and the Corporation shall execute a release agreement in the form
attached as Exhibit A. The only condition to the Executive’s receipt of any
payments or benefits pursuant to this Agreement shall be his tender of such
release, executed by him, to the Corporation, and the Executive’s obligations
and limitations under such release as executed by him shall be conditioned upon
the execution of such release by the Corporation and delivery to the Executive
within thirty (30) days of the Executive’s tender thereof to the Corporation. In
addition, to the extent applicable, upon the Executive’s termination of
employment, the Executive shall execute a resignation letter in the form
attached as Exhibit B.



       (III) Amendment. The Covenant Against Competition and Solicitation and
Release may be amended from time to time solely to comply with any federal,
state or local law in order to effectuate their intent.

          (c) Specific Remedy. The Executive acknowledges and agrees that if the
Executive commits a material breach of the Covenant of Confidentiality or, if
applicable, the Covenant Against Competition and Solicitation (as provided in
Subsections (a) and (b) above), the Corporation shall have the right to have the
covenant specifically enforced by any court having appropriate jurisdiction on
the grounds that any such breach will cause irreparable injury to the
Corporation, and that money damages will not provide an adequate remedy to the
Corporation. The Executive further acknowledges and agrees that the Covenant of
Confidentiality and, if applicable, the Covenant Against Competition and
Solicitation, contained in this Agreement are fair, do not unreasonably restrict
the Executive’s future employment and business opportunities, and are
commensurate with the compensation arrangements set out in this Agreement. In
addition, once the Executive makes an election to receive severance pay and
benefits pursuant to Section 4 and is subject to Subsection (b) above, the
Executive shall have no right to return any amounts or benefits that are already
paid or to refuse to accept any amounts or benefits that are payable in the
future in lieu of his specific performance of his obligations under Subsection
(b) above.

     6.     Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit,
bonus, incentive or other plans, programs, policies or practices provided by the
Corporation or any of its subsidiaries or affiliates and for which the Executive
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Executive may have under such plans, programs, policies or practices or
under any

14



--------------------------------------------------------------------------------



 



stock option or other agreements with the Corporation or any of its subsidiaries
or affiliates, specifically including but not limited to the Corporation’s 1980
and 1995 Stock Incentive Plans, the deferred compensation agreements, the Stock
for Merit Increase Replacement Plan, the Profit Incentive Stock Plan, the
Corporation’s and/or its subsidiaries’ or affiliates’ retirement, 401(k) and
profit sharing plans, the Corporation’s Benefit Restoration Plan, Deferred
Compensation Plan, supplemental disability and retiree life insurance. In the
event there are any amounts which represent vested benefits or which the
Executive is otherwise entitled to receive under these or any other plans,
programs, policies or practices, including any plan, program, policy or practice
adopted after the execution of this Agreement, of the Corporation or any of its
subsidiaries or affiliates at or subsequent to the Executive’s Date of
Termination, the Corporation shall pay or cause the relevant plan, program,
policy or practice to pay such amounts, to the extent not already paid, in
accordance with the provisions of such plan, program, policy or practice. The
phrase “Termination Date” as used in the Corporation’s 1980 and 1995 Stock
Incentive Plans shall mean the end of the Severance Period with respect to
Non-Qualified Stock Options granted to the Executive, if any, pursuant to such
plan, and the Executive’s Date of Termination with respect to Incentive Stock
Options and Restricted Stock Rights granted to the Executive, if any,
thereunder. The last day of the Severance Period will be considered to be the
Executive’s termination date for purposes of the Executive’s deferred
compensation agreement(s), if any.

     7.     Full Settlement. Except as specifically provided otherwise in this
Agreement, the Corporation’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Corporation may have
against the Executive or others. The Executive shall not be obligated to seek
other employment by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement nor, except as specifically
provided otherwise in this Agreement, shall the amount of any payment provided
for under this Agreement be reduced by any compensation or benefits earned by
the Executive as the result of employment by another employer after the Date of
Termination, or otherwise. The Corporation agrees to pay all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Corporation, the Executive or others
of the validity or enforceability of, or liability under any provision of this
Agreement or any guarantee of performance thereof, in each case plus interest,
compounded daily, on the total unpaid amount determined to be payable under this
Agreement, such interest to be calculated on the basis of the greater of (a) two
percent (2%) over the base or prime commercial lending rate announced by the
First National Bank of Boston in effect from time to time during the period of
such nonpayment or (b) eighteen percent (18%), but in no event greater than the
highest interest rate permitted by law for such payments.

     8.     Successors. (a) This Agreement is personal to the Executive and the
Executive does not have the right to assign this Agreement or any interest
herein.

          (b) This Agreement shall inure to the benefit of and be binding upon
the Corporation and its successors. The Corporation shall require any successor
to all or substantially all of the business and/or assets of the Corporation,
whether directly or indirectly, by purchase, merger, consolidation, acquisition
of stock, or otherwise, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as the Corporation

15



--------------------------------------------------------------------------------



 



would be required to perform if no such succession had taken place, by a written
agreement in form and substance reasonably satisfactory to the Executive,
delivered to the Executive within five (5) business days after such succession.
As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

     9.     Miscellaneous. (a) This Agreement shall be governed by and construed
in accordance with the laws of the state of Florida, without reference to
principles of conflict of laws. The parties agree to submit to the non-exclusive
jurisdiction of the courts in the state of Florida. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. Except as provided in Section 5(b)(III), this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

          (b) All notices and other communications hereunder shall be in writing
and shall be given to the other party and/or the Trustee, as applicable, by hand
delivery, by overnight express mail or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:



     If to the Executive: at the Executive’s last address appearing in the
payroll/personnel records of the Corporation;



      If to the Corporation:

Ryder System, Inc.
3600 N.W. 82nd Avenue
Miami, Florida 33166
Attention: General Counsel

          If to the Trustee: at the address provided pursuant to Section 4(c);

or to such other address as either party or the Trustee shall have furnished to
the other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. The Executive’s failure to insist upon strict compliance with
any provision hereof shall not be deemed to be a waiver of such provision or any
other provision thereof.

          (d) The Executive understands and acknowledges that the payment and
benefits provided to the Executive pursuant to this Agreement may be unsecured
obligations of the Corporation. The Executive further understands and
acknowledges that the payments and benefits under this Agreement may be
compensation and as such may be included in either the Executive’s W-2 earnings
statements or 1099 statements. The Corporation may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required

16



--------------------------------------------------------------------------------



 



to be withheld pursuant to any applicable law or regulation, as well as any
other deductions consented to in writing by the Executive.

          (e) This Agreement, including its attached Exhibits, contains the
entire understanding of the Corporation and the Executive with respect to the
subject matter hereof. No agreements or representations, oral or written,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement and its
attached Exhibits.

          (f) The employment of the Executive by the Corporation or its
subsidiaries or affiliates may be terminated by either the Executive or the
Corporation or its subsidiaries or affiliates at any time and for any reason,
with or without cause. Nothing contained in this Agreement shall affect such
rights to terminate; provided, however, that nothing in this Section 9(f) shall
prevent the terms and provisions of this Agreement from being enforced in the
event of a termination described in Section 4(a).

          (g) Whenever used in this Agreement, the masculine gender shall
include the feminine or neuter wherever necessary or appropriate and vice versa
and the singular shall include the plural and vice versa.

17



--------------------------------------------------------------------------------



 



          (h) This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

     IN WITNESS WHEREOF, the Executive has hereunto set his hand and the
Corporation has caused these presents to be executed in its name on its behalf,
and its corporate seal to be hereunto affixed and attested by its assistant
secretary, all as of the day and year first above written.

             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Executive              

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Social Security Number               ATTEST:   RYDER SYSTEM, INC.    
(the “Corporation”)                   By:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Asst. Secretary     Vice President                     (Seal)            

18



--------------------------------------------------------------------------------



 



Change of Control
Severance Agreement

EXHIBIT A

MUTUAL RELEASE AGREEMENT

     FOR AND IN CONSIDERATION OF (A) THE PAYMENT TO (Executive’s Name) OF THE
SEVERANCE BENEFITS PURSUANT TO THE CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN
RYDER SYSTEM, INC. (“THE CORPORATION”) AND (Executive’s Name) DATED            ,
19      (THE “CHANGE OF CONTROL SEVERANCE AGREEMENT”) AND (B) THE EXECUTION OF
THIS MUTUAL RELEASE AGREEMENT (THE “RELEASE AGREEMENT”) BY BOTH THE CORPORATION
AND (Executive’s Name), WITH THE EXECUTION OF THIS RELEASE AGREEMENT BY THE
CORPORATION AND THE DELIVERY THEREOF TO (Executive’s Name) OCCURRING WITHIN
THIRTY (30) DAYS OF (Executive’s Name)’S TENDER OF THIS RELEASE AGREEMENT TO THE
CORPORATION, (Executive’s Name), ON BEHALF OF HIMSELF/HERSELF, HIS/HER HEIRS,
SUCCESSORS AND ASSIGNS (COLLECTIVELY THE “EXECUTIVE”), AND THE CORPORATION, ON
BEHALF OF ITSELF, AND AS AGENT FOR ALL OF ITS SUBSIDIARIES AND AFFILIATES, THEIR
CURRENT AND FORMER AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, SUCCESSORS AND
ASSIGNS (COLLECTIVELY “RYDER”), HEREBY RELEASE AND FOREVER DISCHARGE EACH OTHER
AND RYDER FROM ANY AND ALL CLAIMS, DEMANDS, ACTIONS, AND CAUSES OF ACTION, AND
ALL LIABILITY WHATSOEVER, WHETHER KNOWN OR UNKNOWN, FIXED OR CONTINGENT, WHICH
THEY HAVE OR MAY HAVE AGAINST EACH OTHER AND RYDER AS A RESULT OF THE
EXECUTIVE’S EMPLOYMENT BY AND SUBSEQUENT TERMINATION AS AN EMPLOYEE OF RYDER, UP
TO THE DATE OF THE EXECUTION OF THIS RELEASE AGREEMENT. THIS INCLUDES BUT IS NOT
LIMITED TO CLAIMS AT LAW OR EQUITY OR SOUNDING IN CONTRACT (EXPRESS OR IMPLIED)
OR TORT ARISING UNDER FEDERAL, STATE, OR LOCAL LAWS PROHIBITING AGE, SEX, RACE,
DISABILITY, VETERAN OR ANY OTHER FORMS OF DISCRIMINATION. THIS FURTHER INCLUDES
ANY AND ALL CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE
AMERICANS WITH DISABILITIES ACT OF 1990, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, OR THE EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA), AS AMENDED, OR
CLAIMS GROWING OUT OF ANY LEGAL RESTRICTIONS ON RYDER’S RIGHT TO TERMINATE ITS
EMPLOYEES.

     This Release Agreement does not release Ryder or the Executive from any of
their current, future or ongoing obligations under the Change of Control
Severance Agreement, specifically including but not limited to cash payments and
benefits due the Executive in the case of the Corporation, and the Covenant of
Confidentiality and, to the extent applicable, the Covenant Against Competition
and Solicitation, in the case of the Executive.

     The Executive and the Corporation understand and agree that this Release
Agreement and the Change of Control Severance Agreement shall not in any way be
construed as an admission by Ryder or the Executive of any unlawful or wrongful
acts whatsoever against each other or any other person, and both Ryder and the
Executive specifically disclaim any liability to or wrongful acts against each
other or any other person.

19



--------------------------------------------------------------------------------



 



     The Corporation and the Executive agree that the terms and provisions of
this Release Agreement and the Change of Control Severance Agreement, as well as
any and all incidents leading to or resulting from this Release Agreement and
the Change of Control Severance Agreement, are confidential and may not be
discussed with anyone without the prior written consent of the other party,
except as required by law; provided, however, that the Executive and the
Corporation or its successor agree to immediately give the other party notice of
any request to discuss this Release Agreement or the Change of Control Severance
Agreement and to provide the other party with the opportunity to contest such
request prior to their response.

     This Release Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without reference to principles of
conflict of laws. Except as provided in Section 5(b)(III) of the Change of
Control Severance Agreement, this Release Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

     The invalidity or unenforceability of any provision of this Release
Agreement shall not affect the validity or enforceability of any other provision
of this Release Agreement.

WE CERTIFY THAT WE HAVE FULLY READ, HAVE RECEIVED AN EXPLANATION OF, HAVE
NEGOTIATED AND COMPLETELY UNDERSTAND THE PROVISIONS OF THIS RELEASE AGREEMENT,
THAT WE HAVE HAD ADEQUATE TIME TO REVIEW AND CONSIDER THE PROVISIONS OF THIS
RELEASE AGREEMENT, AND THAT WE ARE SIGNING THIS RELEASE AGREEMENT FREELY AND
VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE. IN ADDITION, THE
EXECUTIVE FURTHER CERTIFIES THAT THE EXECUTIVE HAS BEEN ADVISED BY THE
CORPORATION THAT THE EXECUTIVE SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE AGREEMENT.

Executive’s Date of Termination: _________________________

Dated this ______ day of _________, 19_____.

             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Executive              

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness   Social Security Number               ATTEST:   RYDER SYSTEM, INC., on
behalf of     itself and as agent for the Corporation                   By:

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Secretary                           (Seal)   Its:              

--------------------------------------------------------------------------------

20



--------------------------------------------------------------------------------



 

          STATE OF                           )   ) ss: COUNTY OF                
      )

Before me personally appeared      , to me well known and known to me to be the
person described in and who executed the foregoing instrument, and acknowledged
to and before me that he/she executed said instrument for the purposes therein
expressed.

WITNESS my hand and official seal this ______ day of _________, 19____.

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:

     

--------------------------------------------------------------------------------

  (Seal)

          STATE OF                           )   ) ss: COUNTY OF                
      )

Before me personally appeared           and           , to me well known and
known to me to be the           and           of Ryder System, Inc. who executed
the foregoing instrument, and acknowledged to and before me that they executed
said instrument for the purposes therein expressed.

WITNESS my hand and official seal this ________ day of _________, 19_________.

 

--------------------------------------------------------------------------------

Notary Public

My Commission Expires:

     

--------------------------------------------------------------------------------

  (Seal)

21



--------------------------------------------------------------------------------



 



Change of Control
Severance Agreement

EXHIBIT B

Resignation Letter

TO THE BOARD OF DIRECTORS
OF RYDER SYSTEM, INC.

Ladies and Gentlemen:

Effective immediately, I hereby resign as an officer and/or director of Ryder
System, Inc. and/or its subsidiaries and affiliates and, to the extent
applicable, from all committees of which I am a member.

      Sincerely,    

--------------------------------------------------------------------------------

  Executive’s Name    

--------------------------------------------------------------------------------

  Date

22